DETAILED ACTION
	Claims 1-13 and 15-18 are pending. Claims 1-13 and 15-18 have been amended and claim 14 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (JP2009286976). Translation attached.
Yasuda et al. teaches polymerizable liquid crystal composition comprises at least one of compounds represented by general formula (1) and at least one of photopolymerization initiators represented by general formula (2) [abstract] wherein the photopolymerization initiator is preferably a compound of the following general formula (3) [0086]:

    PNG
    media_image1.png
    122
    237
    media_image1.png
    Greyscale
[0087] wherein n is 0 [0088], A is an alkylene having 1 to 12 carbon atoms such as a methyl group [0081], Ar is an aryl group such as a phenyl group [0082], R is a monovalent substituent such as an acyl group, specifically an acetyl group [0070], and Y is a divalent organic group represented by the following structure [0114]:

    PNG
    media_image2.png
    58
    139
    media_image2.png
    Greyscale
[0115] which is equivalent to formula CO-1 of instant claim 1 when R1 and R2 are H, L1 is –(Sp31-A31) where Sp31 is a spacer group and A31 is an aryl group, L2 is –(Sp31-A31) where Sp31 is a spacer group and A31 is an aryl group, L3 is an alkyl, and n is 1. Therefore, based on the overall teachings of Yasuda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

    PNG
    media_image3.png
    168
    475
    media_image3.png
    Greyscale
[0042] which is equivalent to a direactive mesogenic compound of instant claim 1, specifically formula DRM of instant claim 2, more specifically formula DRMa7 of instant claim 3 when P0 is an acryl group, x and y are 3, the first and third r are 0, and the second r is 1 where L is straight-chain alkyl with 1 C atom. Yasuda et al. teaches another specific example of general formula (1) is the following:

    PNG
    media_image4.png
    66
    462
    media_image4.png
    Greyscale
[0049] which is equivalent to a monoreactive mesogenic compound of formula MRM of instant claim 4, specifically formula MRM7 of instant claim 5 when P0 is an acryl group, x is 6, z is 1, and R0 is alkyl with 3 C atoms. Yasuda et al. further teaches the content of the photopolymerization initiator is preferably 2 to 20% by mass [0148] allowing for the remainder of the composition to be the polymerizable compound of general formula (1). Therefore, if the polymerizable liquid crystal composition only comprises the above claims 6 and 7. The above is a composition, therefore the process of mixing said compounds is taught (claim 10).
With regard to claim 9, Yasuda et al. teaches the polymerizable liquid crystal composition may further contain a photosensitizer [0149]. 
With regard to claims 11-13 and 15-18, Yasuda et al. teaches an optically anisotropic film formed from the above polymerizable liquid crystal composition prepared as a coating liquid which is applied to a surface, next, the liquid crystal composition is irradiated with light to initiate a polymerization reaction and the orientation state is fixed [0179-0183]. Yasuda et al. also teaches the present invention is useful for manufacturing optical members such as liquid crystal cell substrates of so-called in-cell liquid crystal display devices [0188].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (JP2009286976) as applied to claim 1 above, and further in view of Hirai et al. (U.S. 2008/0014374).
With regard to claim 8, Yasuda et al. teaches the polymerizable liquid crystal composition but does not teach an antioxidant.
However, Hirai et al. teaches a polymerizable liquid crystal composition may contain such an additive as an antioxidant for improving the characteristics of the polymer [0111]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yasuda et al. to include the antioxidant of Hirai et al. in order to improve the polymer characteristics.
Response to Arguments
	Due to the amendment filed December 22, 2020 of instant claim 1, the 103 rejection over Choi in view of Hirai has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1.
	Due to the amendment of the specification, the objection to the specification has been withdrawn.
	Due to the amendment of instant claims 1, 15, and 17, the objections have been withdrawn.
	Due to the amendment of instant claims 2, 4, 5, and 14, the 112(b) rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722